Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on June 28, 2021 is acknowledged.  Claim 113 is withdrawn. 

Claim Objections
Claims 16 and 41 are objected to for the following informalities: Claim 16 recites “LiTFSi” which should be “LiTFSI”; claim 44 recites “LFTSi” which also should be “LiTFSI.” 

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 12, 14-16, 22, 29, 31, 38-41, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/69749.  
Regarding claim 1, the reference is directed to a battery comprising an anode, cathode, SSE material (electrolyte separator film), and interfacial material ([0053]).  The electrolyte separator can be a lithium stuffed garnet ([0033], [0089]).  The anode can be lithium metal ([0053]).  The interfacial material can be a gel (bonding material) comprising a lithium salt, polymer, and a solvent ([0018], [0027], [0086], [0087]).  The interfacial layer has a thickness of 1-100 nm ([0023]), which anticipates the range recited in claim 1 (about 1 nm to about 5 
	 While the reference teaches in [0089] that the interfacial layer (bonding layer) is in direct contact with the cathode on one side and the electrolyte separator film on the other, the reference does not teach a specific embodiment comprising this feature in combination with a lithium anode directly contacting the electrolyte separator film as recited in claim 1. 
	However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because following the embodiment of Example 2 ([0089]) and the teachings in [0052] regarding cell components, it would be readily apparent that an anode (lithium metal anode) could be present to form a complete cell, in which case it would be directly contacting the electrolyte separator on the other side of the bonding layer as claimed.
The reference does not expressly teach the lithium metal thickness as recited in claims 3 and 4, the surface flatness of the electrolyte separator as recited in claim 12, the density of the electrolyte separator as recited in claim 1 and 15, nor the thickness of the electrolyte separator (claim 1).   
However, the limitations in these claims would be rendered obvious because the skilled artisan would recognize these as result-effective variables that could be optimized to affect a particular result.  For example, the lithium thickness is tantamount to the amount of lithium, and thus to the capacity of the battery.  Additionally, it is known that having a component with a surface roughness can increase adhesion of that component to another component.  Thus, it In re Boesch, 205 USPQ 215 (CCPA 1980).  It is also known that the relative density of a solid electrolyte should be high, that is above 95%, to prevent defects and cracks in the electrolyte from affecting performance.  Accordingly, this limitation in claim 1 as well as the limitation in claim 15 (“nearly 100% dense”) would be rendered obvious.  Further, it is also known that the thickness of an electrolyte should be as thin a possible while maintaining mechanical integrity, therefore rendering this limitation in claim 1 obvious.  
Regarding claim 29, it would be obvious to use the minimum amount of solvent necessary to solvate the lithium salt.  
Regarding claim 38, which recite that the cathode comprises a catholyte, it taught in [0053] that the cathode may comprise “an organic or gel ion-conducting electrolyte.”  Regarding claims 39 and 41, it would be obvious to use the same electrolyte for this catholyte as the electrolyte for the interfacial layer (bonding layer).  
Claim 73 recites that bonding layer does not comprise components that volatilize and diffuse around the electrolyte separator film.  The skilled artisan would be motivated to build such as structure from the components disclosed in WO ‘749, to keep intact the structural integrity of the device.  It is also submitted that the components (particularly solvents) used in the bonding layer would not volatilize under normal cell operating conditions.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
July 14, 2021